DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MATTHEW CARLSON,
                            Appellant,

                                    v.

              SHERI CARLSON and ROBERT CROCKER,
                           Appellees.

                              No. 4D21-3068

                          [October 20, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sarah Willis, Judge; L.T. Case No. 502020CP005469.

   Shlomo Y. Hecht of Shlomo Y. Hecht, P.A., Miramar, for appellant.

  Rae Lynn Mosier and Brian C. Valentine of The Law Office of
MosierValentine, PA, Fort Lauderdale, for appellee Sheri Carlson.

  Marianne Moran of Moran & Associates, Palm Beach, for appellee
Robert Crocker.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and KUNTZ, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.